Exhibit 10.3

 

THIS OPTION HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) AND NEITHER THIS OPTION NOR ANY OPTION SHARES (AS DEFINED BELOW)
MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

 

NATROL, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name of Optionee:

BDL Investment Trust

 

 

 

 

 

No./Class of Option Shares:

6,029,500 Shares of Common Stock

 

 

 

 

Effective Grant Date:

February 14, 2006

 

 

 

 

Expiration Date:

February 14, 2011

 

 

 

 

Option Exercise Price/Share:

$2.282

 

Natrol, Inc., a Delaware corporation (together with all successors thereto, the
“Company”), hereby grants to BDL Investment Trust (the “Optionee”), for the
benefit of Wayne Bos (the “Executive”), an option (the “Stock Option”) to
purchase on or prior to the expiration date specified above, or such earlier
date as is specified herein, all or any part of the number of shares of Common
Stock, par value $0.01 per share (“Common Stock”), of the Company indicated
above (the “Option Shares”), at the per share option exercise price specified
above (which is the fair market value of a share of Common Stock at the time of
grant, based upon the last trade immediately prior to the grant) subject to the
terms and conditions set forth in this Non-Qualified Stock Option Agreement (the
“Agreement”). This Stock Option is not intended to qualify as an “incentive
stock option” as defined in Section 422(b) of the Internal Revenue Code of 1986,
as amended from time to time (the “Code”).

 


1.                                      VESTING, EXERCISABILITY AND SALE.

 


(A)                                  THIS STOCK OPTION IS FULLY VESTED UPON ITS
GRANT ON THE DATE HEREOF.


 


(B)                                 THIS STOCK OPTION SHALL BECOME EXERCISABLE
UPON APPROVAL OF THIS STOCK OPTION BY THE COMPANY’S SHAREHOLDERS AND SHALL
CONTINUE TO BE EXERCISABLE BY THE OPTIONEE OR ITS SUCCESSORS AS CONTEMPLATED
HEREIN AT ANY TIME OR TIMES PRIOR TO FEBRUARY 14, 2011, SUBJECT TO THE
PROVISIONS HEREOF, INCLUDING, WITHOUT LIMITATION, SECTION 5 HEREOF WHICH
PROVIDES FOR THE TERMINATION OF UNEXERCISED OPTIONS UPON COMPLETION OF CERTAIN
TRANSACTIONS AS DESCRIBED THEREIN AND THE PROVISIONS OF SECTION 1(C) BELOW
REGARDING SHAREHOLDER APPROVAL (THE EARLIEST TO OCCUR OF SUCH DATES BEING
REFERRED TO AS THE “EXPIRATION DATE”).

 

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT THE SHAREHOLDERS OF THE
COMPANY DO NOT APPROVE THE GRANT OF THIS STOCK OPTION AT THE COMPANY’S NEXT
ANNUAL MEETING OF SHAREHOLDERS HELD AFTER THE DATE HEREOF, THIS STOCK OPTION
SHALL BE DEEMED TO BE NULL AND VOID AND OF NO EFFECT.


 


(D)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN THE EVENT THAT THE EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT
WITH THE COMPANY DURING THE ONE YEAR PERIOD AFTER THE DATE HEREOF, THIS STOCK
OPTION SHALL TERMINATE ON THE DATE WHICH IS 90 DAYS FOLLOWING THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.


 


(E)                                  THE OPTION SHARES MAY ONLY BE SOLD AS SET
FORTH ON EXHIBIT A.


 


2.                                      EXERCISE OF STOCK OPTION.

 


(A)                                  THE OPTIONEE MAY EXERCISE THIS STOCK OPTION
IN THE FOLLOWING MANNER:  PRIOR TO THE EXPIRATION DATE (SUBJECT TO SECTION 5),
THE OPTIONEE MAY DELIVER A STOCK OPTION EXERCISE NOTICE (AN “EXERCISE NOTICE”)
IN THE FORM OF APPENDIX A HERETO INDICATING ITS ELECTION TO PURCHASE SOME OR ALL
OF THE OPTION SHARES. SUCH NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO
BE PURCHASED.


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Board of Directors; or (ii) (A) through the
delivery (or attestation to ownership) of shares of Common Stock that have been
purchased by the Optionee on the open market or that have been held by the
Optionee for at least six months and are not subject to restrictions under any
plan of the Company, or (B) by the Optionee delivering to the Company a properly
executed Exercise Notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Committee shall prescribe as a
condition of such payment procedure, or (C) a combination of (i), (ii)(A) and
(ii)(B) above. Payment instruments will be received subject to collection.

 


(B)                                 CERTIFICATES FOR THE OPTION SHARES SO
PURCHASED WILL BE ISSUED AND DELIVERED TO THE OPTIONEE UPON COMPLIANCE TO THE
SATISFACTION OF THE BOARD OF DIRECTORS WITH ALL REQUIREMENTS UNDER APPLICABLE
LAWS OR REGULATIONS IN CONNECTION WITH SUCH ISSUANCE. UNTIL THE OPTIONEE SHALL
HAVE COMPLIED WITH THE REQUIREMENTS HEREOF, THE COMPANY SHALL BE UNDER NO
OBLIGATION TO ISSUE THE OPTION SHARES SUBJECT TO THIS STOCK OPTION, AND THE
DETERMINATION OF THE BOARD OF DIRECTORS AS TO SUCH COMPLIANCE SHALL BE FINAL AND
BINDING ON THE OPTIONEE. THE OPTIONEE SHALL NOT BE DEEMED TO BE THE HOLDER OF,
OR TO HAVE ANY OF THE RIGHTS OF A HOLDER WITH RESPECT TO, ANY SHARES OF STOCK
SUBJECT TO THIS STOCK OPTION UNLESS AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN
EXERCISED PURSUANT TO THE TERMS HEREOF, THE COMPANY SHALL HAVE ISSUED AND
DELIVERED THE OPTION SHARES TO THE OPTIONEE, AND THE OPTIONEE’S NAME SHALL HAVE
BEEN ENTERED AS A STOCKHOLDER OF RECORD ON THE BOOKS OF THE COMPANY. THEREUPON,
THE OPTIONEE SHALL HAVE FULL DIVIDEND AND OTHER OWNERSHIP RIGHTS WITH RESPECT TO
SUCH OPTION SHARES, SUBJECT TO THE TERMS OF THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION HEREOF,
NO PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE,
INCLUDING SUCH DATE AS IS CONTEMPLATED BY SECTION 5 HEREOF.


 

3.                                      Transferability. This Agreement is
personal to the Optionee and is not transferable by the Optionee in any manner.
This Stock Option may be exercised only by the Optionee. This Stock Option
may not be sold, assigned, transferred or otherwise encumbered or disposed of by
Optionee. This Stock Option shall not be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in
violation hereof shall be null and void.

 

4.                                      Adjustment Upon Changes in
Capitalization. The shares of stock covered by this Stock Option are shares of
Common Stock of the Company. Subject to Section 5 hereof, if the shares of
Common Stock as a whole are increased, decreased, changed or converted into or
exchanged for a different number or kind of shares or securities of the Company
or any successor entity (or a parent or subsidiary thereof), whether through
merger or consolidation, sale of all or substantially all of the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, combination of shares, exchange of shares, change in corporate
structure or the like, an appropriate and proportionate adjustment shall be made
in the number and kind of shares and in the per share exercise price of shares
subject to any unexercised portion of this Stock Option. In the event of any
such adjustment in this Stock Option, the Optionee thereafter shall have the
right, subject to Section 5, to purchase the number of shares under this Stock
Option at the per share price, as so adjusted, which the Optionee could purchase
at the total purchase price applicable to this Stock Option immediately prior to
such adjustment, all references herein to Common Stock shall be deemed to refer
to the security that is subject to acquisition upon exercise of this Stock
Option and all references to the Company shall be deemed to refer to the issuer
of such security. Adjustments under this Section 4 shall be determined by the
Board of Directors, whose determination as to what adjustment shall be made, and
the extent thereof, shall be conclusive. No fractional shares of Common Stock
shall be issued here resulting from any such adjustment, but the Company in its
discretion may make a cash payment in lieu of fractional shares.

 

5.                                      Effect of Certain Transactions.
Notwithstanding anything in Section 4 to the contrary, in the case of (a) the
dissolution or liquidation of the Company, (b) the sale of all or substantially
all of the assets of the Company on a consolidated basis to an another person or
entity, (c) a merger, reorganization or consolidation in which the holders of
the Company’s outstanding voting power immediately prior to such transaction do
not own a majority of the outstanding voting power of the surviving or resulting
entity immediately upon completion of such transaction, (d) the sale of all of
the outstanding stock of the Company to an unrelated person or entity or (e) any
other transaction where the owners of the Company’s outstanding voting power
prior to such transaction do not own at least a majority of the outstanding
voting power of the relevant entity after the transaction (in each case, a “Sale
Event”), this Stock Option shall terminate on the effective date of such
transaction or event, unless provision is made in such transaction in the sole
discretion of the parties thereto for the assumption or continuation by the
Company of this Stock Option or the substitution for this Stock Option of a new
stock option of the successor person or entity or a parent or subsidiary
thereof, with appropriate adjustment as to the number and kind of shares and the
per share exercise price, as provided in Section 4 of this

 

3

--------------------------------------------------------------------------------


 

Agreement. In the event of any transaction which will result in such
termination, the Company shall give to the Optionee written notice thereof prior
to the effective date of such transaction. Until such effective date, the
Optionee may exercise any portion of this Stock Option, but after such effective
date, the Optionee may not exercise this Stock Option unless it is assumed or
substituted by the successor entity (or a parent or subsidiary thereof) as
provided above.

 

Notwithstanding anything to the contrary in this Section 5, in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the Optionee in exchange for the cancellation
hereof, in an amount equal to the difference between (A) the value as determined
by the Board of Directors of the consideration payable per share of Common Stock
pursuant to the Sale Event (the “Sale Price”) times the number of shares of
Stock subject to this Stock Option (to the extent then exercisable at prices not
in excess of the Sale Price) and (B) the aggregate exercise price of this Stock
Option.

 

6.                                      Withholding Taxes. The Optionee is not a
U.S. Resident or a U.S. Citizen on the date of Grant, or on the date that this
Stock Option vested. The Company agrees to review with tax counsel (agreed to by
the Optionee) the appropriate federal, state and local tax withholdings required
immediately prior to the Optionee exercising this Stock Option. The Optionee
shall, not later than the date as of which the exercise of this Stock Option
becomes a taxable event for federal income tax purposes, pay to the Company or
make arrangements satisfactory to the Board of Directors for payment of any
federal, state and local taxes required by law to be withheld on account of such
taxable event. Subject to approval by the Board of Directors, the Optionee
may elect to have such tax withholding obligation satisfied, in whole or in
part, by authorizing the Company to withhold from shares of Common Stock to be
issued or transferring to the Company, a number of shares of Common Stock with
an aggregate Fair Market Value that would satisfy the withholding amount due.
For purposes of this Section 6 “Fair Market Value” on any given date means the
last reported sale price at which Common Stock is traded on such date or, if no
Common Stock is traded on such date, the next preceding date on which Common
Stock was traded, as reflected on the principal stock exchange or, if
applicable, any other national stock exchange on which the Common Stock is
traded or admitted to trading. The Optionee and the Executive acknowledge and
agree that the Company or any subsidiary of the Company has the right to deduct
from payments of any kind due to the Optionee or the Executive, or from the
Option Shares to be issued in respect of an exercise of this Stock Option, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of Option Shares to the Optionee.

 

7.                                      Representations, warranties and
covenants of the Optionee. The Optionee and the Executive each represent,
warrant and covenant to the Company, both as of the date hereof and upon
exercise of this Stock Option from time to time, as follows:

 


(A)                                  SECURITIES LAW REPRESENTATIONS AND
WARRANTIES.


 


(I)                                     EACH OF THE OPTIONEE AND THE EXECUTIVE
(I) IS AN “ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES
ACT, (II) HAS THE KNOWLEDGE, SOPHISTICATION AND EXPERIENCE NECESSARY TO MAKE,
AND IS QUALIFIED TO MAKE DECISIONS WITH

 

4

--------------------------------------------------------------------------------


 


RESPECT TO, INVESTMENTS IN SECURITIES PRESENTING AN INVESTMENT DECISION LIKE
THAT INVOLVED IN THE PURCHASE OF INVESTMENTS IN SECURITIES ISSUED BY THE COMPANY
AND INVESTMENTS IN COMPARABLE COMPANIES, (III) CAN BEAR THE ECONOMIC RISK OF A
TOTAL LOSS OF ITS INVESTMENT IN THIS STOCK OPTION AND THE COMMON STOCK AND
(IV) HAS REQUESTED, RECEIVED, REVIEWED AND CONSIDERED ALL INFORMATION IT DEEMED
RELEVANT IN MAKING AN INFORMED DECISION TO PURCHASE THIS STOCK OPTION AND THE
COMMON STOCK;


 


(II)                                  THE OPTIONEE IS ACQUIRING THIS OPTION OR
THE OPTION SHARES, AS APPROPRIATE, FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY AND
NOT WITH A VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH, THE PUBLIC SALE OR
DISTRIBUTION THEREOF;


 


(III)                               THE OPTIONEE WAS NOT ORGANIZED FOR THE
SPECIFIC PURPOSE OF ACQUIRING THIS STOCK OPTION OR THE OPTION SHARES;


 


(IV)                              THE OPTIONEE WILL NOT, DIRECTLY OR INDIRECTLY,
OFFER, SELL, PLEDGE, TRANSFER OR OTHERWISE DISPOSE OF (OR SOLICIT ANY OFFERS TO
BUY, PURCHASE OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF) THIS OPTION ANY OF THE
OPTION SHARES EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), APPLICABLE STATE SECURITIES LAWS AND THE RESPECTIVE
RULES AND REGULATIONS PROMULGATED THEREUNDER;


 


(V)                                 THE OPTIONEE UNDERSTANDS THAT THIS OPTION
AND THE OPTION SHARES ARE BEING OFFERED AND SOLD TO THE OPTIONEE IN RELIANCE ON
SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE UNITED STATES
FEDERAL AND STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING UPON THE TRUTH
AND ACCURACY OF, AND THE OPTIONEE’S COMPLIANCE WITH, REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGEMENTS AND UNDERSTANDINGS OF THE OPTIONEE SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF THE OPTIONEE TO ACQUIRE THIS OPTION AND THE OPTION SHARES;


 


(VI)                              THE OPTIONEE ACKNOWLEDGES THAT THE COMPANY HAS
REPRESENTED THAT NO ACTION HAS BEEN OR WILL BE TAKEN IN ANY JURISDICTION OUTSIDE
THE UNITED STATES BY THE COMPANY THAT WOULD PERMIT AN OFFERING OF THIS OPTION
AND THE OPTION SHARES, OR POSSESSION OR DISTRIBUTION OF OFFERING MATERIALS IN
CONNECTION WITH THE ISSUE OF THIS OPTION AND THE OPTION SHARES, IN ANY
JURISDICTION OUTSIDE THE UNITED STATES WHERE ACTION FOR THAT PURPOSE IS
REQUIRED. IF THE OPTIONEE IS LOCATED OR DOMICILED OUTSIDE THE UNITED STATES IT
AGREES TO COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS IN EACH FOREIGN
JURISDICTION IN WHICH IT PURCHASES, OFFERS, SELLS OR DELIVERS THIS OPTION AND
THE OPTION SHARES OR HAS IN ITS POSSESSION OR DISTRIBUTES ANY OFFERING MATERIAL,
IN ALL CASES AT ITS OWN EXPENSE;


 


(B)                                 LEGENDS.


 


(I)                                     THE OPTIONEE UNDERSTANDS THAT, UNTIL THE
END OF THE APPLICABLE HOLDING PERIOD UNDER RULE 144(K) OF THE SECURITIES ACT (OR
ANY SUCCESSOR PROVISION) THE OPTION SHARES SHALL BEAR A LEGEND IN SUBSTANTIALLY
THE FOLLOWING FORM:


 

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, OR HYPOTHECATED UNLESS

 

5

--------------------------------------------------------------------------------


 

AND UNTIL REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

 


(C)                                  OPTIONEE UNDERSTANDS THAT THE COMPANY HAS,
AT THE DIRECTION OF THE EXECUTIVE, ISSUED THIS STOCK OPTION IN THE NAME OF
OPTIONEE ON THE UNDERSTANDING THAT EXECUTIVE IS THE SOLE BENEFICIAL OWNER OF THE
EQUITY INTERESTS OF OPTIONEE. EXECUTIVE AND OPTIONEE EACH COVENANT TO THE
COMPANY THAT THE EQUITY INTERESTS OF OPTIONEE WILL NOT BE TRANSFERRED, DIRECTLY
OR INDIRECTLY, TO ANY OTHER PARTY, OTHER THAN BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION.


 

8.                                      Miscellaneous Provisions.

 


(A)                                  EQUITABLE RELIEF. THE PARTIES HERETO AGREE
AND DECLARE THAT LEGAL REMEDIES MAY BE INADEQUATE TO ENFORCE THE PROVISIONS OF
THIS AGREEMENT AND THAT EQUITABLE RELIEF, INCLUDING SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF, MAY BE USED TO ENFORCE THE PROVISIONS OF THIS AGREEMENT.


 


(B)                                 CHANGE AND MODIFICATIONS. THIS AGREEMENT
MAY NOT BE ORALLY CHANGED, MODIFIED OR TERMINATED, NOR SHALL ANY ORAL WAIVER OF
ANY OF ITS TERMS BE EFFECTIVE. THIS AGREEMENT MAY BE CHANGED, MODIFIED OR
TERMINATED ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE COMPANY AND THE
OPTIONEE.


 


(C)                                  GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. EXECUTIVE WILL ALSO CONCURRENTLY EXECUTE THE COMPANY’S STANDARD FROM
“AGREEMENT TO ARBITRATE,” WHICH SHALL BE INCORPORATED BY REFERENCE HEREIN AND
SUPPLEMENTS THIS AGREEMENT.


 


(D)                                 HEADINGS. THE HEADINGS ARE INTENDED ONLY FOR
CONVENIENCE IN FINDING THE SUBJECT MATTER AND DO NOT CONSTITUTE PART OF THE TEXT
OF THIS AGREEMENT AND SHALL NOT BE CONSIDERED IN THE INTERPRETATION OF THIS
AGREEMENT.


 


(E)                                  SAVING CLAUSE. IF ANY PROVISION(S) OF THIS
AGREEMENT SHALL BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, SUCH DETERMINATION
SHALL IN NO MANNER AFFECT THE LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISION
HEREOF.


 


(F)                                    NOTICES. ALL NOTICES, REQUESTS, CONSENTS
AND OTHER COMMUNICATIONS SHALL BE IN WRITING AND BE DEEMED GIVEN WHEN DELIVERED
PERSONALLY, BY TELEX OR FACSIMILE TRANSMISSION OR WHEN RECEIVED IF MAILED BY
FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID. NOTICES TO THE
COMPANY OR THE OPTIONEE SHALL BE ADDRESSED AS SET FORTH UNDERNEATH THEIR
SIGNATURES BELOW, OR TO SUCH OTHER ADDRESS OR ADDRESSES AS MAY HAVE BEEN
FURNISHED BY SUCH PARTY IN WRITING TO THE OTHER.


 


(G)                                 BENEFIT AND BINDING EFFECT. THIS AGREEMENT
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO,
THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS, AND LEGAL REPRESENTATIVES. THE
COMPANY HAS THE RIGHT TO ASSIGN THIS AGREEMENT, AND SUCH ASSIGNEE

 

6

--------------------------------------------------------------------------------


 


SHALL BECOME ENTITLED TO ALL THE RIGHTS OF THE COMPANY HEREUNDER TO THE EXTENT
OF SUCH ASSIGNMENT.


 


(H)                                 COUNTERPARTS. FOR THE CONVENIENCE OF THE
PARTIES AND TO FACILITATE EXECUTION, THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
SHALL CONSTITUTE ONE AND THE SAME DOCUMENT. THIS AGREEMENT MAY BE EXECUTED BY
FACSIMILE SIGNATURES.


 


(I)                                     DELIVERY OF STOCK CERTIFICATES. STOCK
CERTIFICATES UNDER THIS STOCK OPTION SHALL BE DEEMED DELIVERED FOR ALL PURPOSES
WHEN THE COMPANY OR A STOCK TRANSFER AGENT OF THE COMPANY SHALL HAVE MAILED SUCH
CERTIFICATES IN THE UNITED STATES MAIL, ADDRESSED TO THE GRANTEE, AT THE
GRANTEE’S LAST KNOWN ADDRESS ON FILE WITH THE COMPANY. UNCERTIFICATED STOCK
SHALL BE DEEMED DELIVERED FOR ALL PURPOSES WHEN THE COMPANY OR A STOCK TRANSFER
AGENT OF THE COMPANY SHALL HAVE GIVEN TO THE OPTIONEE BY ELECTRONIC MAIL (WITH
PROOF OF RECEIPT) OR BY UNITED STATES MAIL, ADDRESSED TO THE OPTIONEE, AT THE
OPTIONEE’S LAST KNOWN ADDRESS ON FILE WITH THE COMPANY, NOTICE OF ISSUANCE AND
RECORDED THE ISSUANCE IN ITS RECORDS (WHICH MAY INCLUDE ELECTRONIC “BOOK ENTRY”
RECORDS).


 


(J)                                     NO EMPLOYMENT RIGHTS. THE GRANT OF THIS
STOCK OPTION DOES NOT CONFER UPON THE EXECUTIVE ANY RIGHT TO CONTINUED
EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY.


 


(K)                                  TRADING RESTRICTIONS. THE SALE OF THE
SHARES RECEIVED UPON EXERCISE HEREOF SHALL BE SUBJECT TO SUCH COMPANY’S INSIDER
TRADING POLICY AND PROCEDURES, AS IN EFFECT FROM TIME TO TIME, AND THE RESALE
RESTRICTIONS SET FORTH ON EXHIBIT A.


 


(L)                                     FORFEITURE OF AWARDS UNDER
SARBANES-OXLEY ACT. IF THE COMPANY IS REQUIRED TO PREPARE AN ACCOUNTING
RESTATEMENT DUE TO THE MATERIAL NONCOMPLIANCE OF THE COMPANY, AS A RESULT OF
MISCONDUCT, WITH ANY FINANCIAL REPORTING REQUIREMENT UNDER THE SECURITIES LAWS,
THEN IF THE EXECUTIVE IS ONE OF THE INDIVIDUALS SUBJECT TO AUTOMATIC FORFEITURE
UNDER SECTION 304 OF THE SARBANES-OXLEY ACT OF 2002, THE OPTIONEE SHALL
REIMBURSE THE COMPANY FOR ANY AMOUNT RECEIVED HEREUNDER DURING THE 12-MONTH
PERIOD FOLLOWING THE FIRST PUBLIC ISSUANCE OR FILING WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION, AS THE CASE MAY BE, OF THE FINANCIAL
DOCUMENT EMBODYING SUCH FINANCIAL REPORTING REQUIREMENT, TO THE EXTENT REQUIRED
BY APPLICABLE LAW.

 

7

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated: March 31, 2006

 

 

 

 

NATROL, INC.

 

 

 

 

 

 

 /s/ Elliott Balbert

 

 

By:

Elliott Balbert

 

Title:

Executive Chairman

 

 

 

 

 

 

Address:

Natrol, Inc.

 

 

Attention: General Counsel

 

 

21411 Prairie Street

 

 

Chatsworth, CA 91311

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated: March 31, 2006

OPTIONEE:

 

 

 

BDL INVESTMENT TRUST

 

 

 

 

 

/s/ Wayne Bos

 

 

 

 

 

 

Optionee’s Address:

 

 

 

BDL Investment Trust

 

c/o Wayne M. Bos

 

47 Corringham Road

 

London NW 11 7BS

 

United Kingdom

 

 

Acknowledged and Agreed to:

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Wayne Bos

 

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

 

Stock Option Exercise Notice

 

Natrol, Inc.

 

Attention: Chief Financial Officer

 

21411 Prairie Street

 

Chatsworth, CA 91311

 

Dear Sirs:

 

Pursuant to the terms of my stock option agreement dated                  (the
“Agreement”) BDL Investment Trust hereby [Circle One] partially/fully exercise
such option by including herein payment in the amount of $           
representing the purchase price for [Fill in number of Option Shares]
              option shares. I have chosen the following form(s) of payment:

 

o

1.

Cash

o

2.

[Certified or Bank] Check payable to Natrol, Inc.

o

3.

Other (as described in the Agreement (please describe))                    .

 

The undersigned hereby reaffirms the representations, warranties and covenants
set forth in Section 7 of the Agreement.

 

 

Sincerely yours,

 

 

Please Print Name:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resale Restrictions

 

Except as set forth below, Option Shares received upon exercise of this Stock
Option may not be sold for a period of three years after February 14, 2006:

 

•                  1,000,000 shares may be sold immediately;

 

•                  1,000,000 shares may be sold at any time after the Threshold
Share Price (as defined below) is equal to or greater than $3.00 per share;

 

•                  1,000,000 shares may be sold at any time after the Threshold
Share Price is equal to or greater than $3.50 per share;

 

•                  1,000,000 shares may be sold at any time after the Threshold
Share Price is equal to or greater than $4.00 per share;

 

•                  1,000,000 shares may be sold at any time after the Threshold
Share Price is equal to or greater than $4.50 per share; and,

 

•                  1,029,500 shares may be sold at any time after the Threshold
Share Price is equal to or greater than $5.00 per share.

 

The Threshold Share Price means that the closing price of the Company’s common
stock equals or exceeds the relevant threshold for a period of thirty
consecutive trading days.

 

All shares may be sold with no thresholds in place after three years.

 

--------------------------------------------------------------------------------